95 F.3d 1158
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Joseph J. BLUMBERG, Defendant-Appellant.
No. 95-36014.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 19, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Joseph Jay Blumberg appeals the district court's denial of his 28 U.S.C. § 2255 motion challenging his conviction for possession with the intent to distribute cocaine within 1000 feet of a school in violation of 21 U.S.C. §§ 841 and 845a, and filing a false tax return in violation of 26 U.S.C. § 7206(1).  Blumberg contends that his conviction violates the Double Jeopardy Clause of the Fifth Amendment because civil forfeiture proceedings were instituted against his real and personal property prior to the commencement of his criminal trial.  Blumberg's claim is foreclosed by the United States Supreme Court's recent decision in United States v. Ursery, 116 S.Ct. 2134, 2149 (1996) (holding that civil forfeitures do not constitute "punishment" for purposes of the Double Jeopardy Clause).

Accordingly, Blumberg's conviction is

3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Blumberg's request for oral argument is denied.  In addition, because we affirm the denial of relief under the former version of 28 U.S.C. § 2255, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3